COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                          ORDER
Appellate case name:           Jim P. Benge, M.D. and Kelsey-Seybold Medical Group
                               PLLC v. Lauren Williams

Appellate case number:         01-12-00578-CV

Trial court case number:       2010-52657

Trial court:                   164th District Court of Harris County

        Appellants and appellee have cited websites in their briefs, which were not part of
the record below. The parties are ordered to confer concerning whether they agree that
the Court may, or may not, take judicial notice of any of the facts stated in the websites.
If the parties agree that the Court may take judicial notice of any of the facts stated in the
websites, they should so notify the Court no later than Thursday, June 13, 2013.

        To the extent that the parties cannot agree on whether the matters are subject to
judicial notice, the parties are each ordered to file supplemental briefs that address the
propriety of the Court taking judicial notice of any of the facts stated in the web sites.
Each supplemental brief or any reply brief shall not exceed seven pages in length.
Appellants’ and appellee’s supplemental briefs, if any, are due no later than Thursday,
June 13, 2013. Any reply by either appellants or appellee is due no later than Thursday,
June 20, 2013.

        No further briefs, replies, responses, or sur-replies on any issue may be filed in
this case absent good cause after noon on Tuesday, June 25, 2013.

       It is so ORDERED.


Judge’s signature: s/Harvey Brown
                 X Acting individually      ☐ Acting for the Court


Date: June 5, 2013